FILE COPY




                                        COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE,
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
IRENE RIOS                                                                                   FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762


                                                October 31, 2017


       Samuel Chacon Menchaca, Jr.                                    M. Patrick Maguire
       TDCJ #02100131                                                 M. Patrick Maguire, P.C.
       Garza West Unit                                                945 Barnett Street
       4520 Highway 202                                               Kerrville, TX 78028
       Beeville, TX 78102                                             * DELIVERED VIA E-MAIL *

       Lucy Wilke
       District Attorney - 216th Judicial District
       200 Earl Garrett Street, Suite 202
       Kerrville, TX 78028
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number: 04-16-00775-CR, 04-16-00776-CR
              Trial Court Case Number:  A15427, A15428
              Style: Samuel Chacon Menchaca, Jr.
                     v.
                     The State of Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on December 12, 2017, before a panel consisting of Chief Justice Sandee Bryan Marion,
       Justice Marialyn Barnard, and Justice Luz Elena D. Chapa.

                                                     Very truly yours,


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice